Citation Nr: 0016857	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service in the United States Coast 
Guard, from July 1980 to January 1984.  

This appeal initially came before the Board of Veterans' 
Appeals (the Board) as a result of rating decisions of the 
Department of Veterans Affairs (VA) regional office (RO) in 
No. Little Rock, Arkansas.  In July 1999, the Board entered 
decisions on issues concerning the back and effective date 
for benefits under 38 U.S.C.A. § 1151.  

It was noted at that time that there had been a reduction in 
some evaluations, and that an increased rating issue had been 
filed.  The claims had been denied by the RO, and the issues 
were remanded for a statement of the case and perfection of 
the appeal.  Without this action, the Board did not have 
jurisdiction.  The statement of the case was issued but no 
substantive appeal was filed in a timely manner.  As such, 
the Board does not have jurisdiction of those issues, and the 
decision herein is limited to the issue set forth on the 
title page.

The appellant's service representative, in his brief, has 
presented several additional issues, including restoration of 
earlier ratings for right and left wrist disorders, and lower 
extremities disorders; and increased rating for a low back 
disorder.  The Board notes that the issue of an increased 
rating for a low back disorder was adjudicated in the July 
1999 Board decision.  In addition, as noted above, the issues 
of restoration of reduced ratings has not been developed for 
appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran has six service connected disabilities; a low 
back disorder; and, impotence, both rated as 20 percent 
disabling; and right and left wrist disorders, and right and 
left lower extremities disorders, listed as due to 
demyelinating disorder, all rated as noncompensable.  The 
combined service connected rating is 40 percent disabling.  
He is also in receipt of special monthly compensation based 
on the loss of use of a creative organ.

3.  The veteran has not worked full-time since 1994, and has 
completed 1 1/2 to 2 years of college.  He has sales experience 
managing a furniture store.

4.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 

5.  There is neither an unusual nor an exceptional disability 
picture warranting the assignment of an increased evaluation 
on an extraschedular basis or the assignment of a total 
rating on an extraschedular basis.   


CONCLUSION OF LAW

The criteria for the assignment of a total rating by reason 
of individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for a 
total rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Likewise, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
such that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (1999).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (1999).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:

(1) Disabilities of one or both upper extremities, or one or 
both lower extremities, including the bilateral factor, if 
applicable,

(2) Disabilities resulting from common etiology or a single 
accident,

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric,

(4) Multiple injuries incurred in action, or

(5) Multiple disabilities incurred as a prisoner of war. 38 
C.F.R. § 4.16(a).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation. 
VAOPGCPREC 75-91; see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).

In this case, the veteran does not have a single disability 
rated at 60 percent.  Specifically, he has six service 
connected disabilities; a low back disorder; and, impotence, 
both rated as 20 percent disabling; and right and left wrist 
disorders, and right and left lower extremities disorders, 
described as, due to a demyelinating disorder, all rated as 
noncompensable.  The Board notes that other than the service 
connected impotency, the other 5 disorders all stem from the 
veteran's demyelinating disorder and may be considered as one 
disorder for purposes of 
38 C.F.R. § 416 (a).  The combined disability rating is 40 
percent disabling.  However, the combined rating of 40 
percent for the service-connected disabilities is not the end 
of the inquiry.  The threshold question is whether the 
service-connected disabilities are sufficient, in and of 
themselves, to render the veteran unable to secure or follow 
a substantially gainful employment.  

Of record is a January 1997 decision by the Social Security 
Administration (SSA) which shows that the veteran was awarded 
disability benefits effective from April 1994.  At that time, 
SSA determined that the veteran had not engaged in 
substantial gainful activities since April 1994. SSA found 
that the medical evidence established that the veteran 
suffered from several musculoskeletal impairments including; 
transverse myelitis (inactive); posterior disc bulging; bony 
spurring of the lumbar spine; chronic degenerative changes of 
the right tibia; old L5-S1 radiculopathy; chronic pain; 
diffuse, mild narrowed canal with disc bulge at L5-S1; and 
dysthymia for which several potent medications were 
prescribed.  It was also noted that the veteran had been 
treated for hypertension.

The veteran offered testimony in support of his claim at an 
RO hearing in December 1997.  He indicated that he had 
problems sitting for long periods, so that sedentary 
employment was a problem.  He described other problems that 
he had with employment.  A transcript of the hearing is on 
file.

The records reveals that the veteran was born in July 1963, 
and completed 1 1/2 to 2 years of college.  With respect to 
work history, he managed a furniture store for several years.  
He stopped working because he had fatigue, stress and strain 
on his back from walking on the concrete floor.  He indicated 
that he has been unable to work since that time. 

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence does not demonstrate that his 
service-connected disabilities are sufficient to render it 
impossible for the average person or for the veteran 
individually to secure and follow any substantially gainful 
occupation. He did not list a particular condition (service-
connected) in the disability application as the disability 
that precluded him from working and stated that he last 
worked full time in 1994.  In evaluating the veteran's claim, 
the Board stresses that only disabilities stemming from the 
service-connected conditions, namely; impotence; and, a low 
back disorder; right and left wrist disorders; and, right and 
left lower extremities disorders, described as, due to a 
demyelinating disorder, may be considered.  The Board notes 
that the veteran has multiple debilitating medical problems, 
including those listed in the SSA determination previously 
mentioned, as well as; morbid obesity; depression; and 
hypertension which are not shown to be related to his service 
connected disabilities or otherwise service connected at this 
time.  Further, the Board is precluded from considering the 
veteran's age in determining entitlement to this benefit.  
38 C.F.R. § 4.19.

In this case, the clinical evidence of record suggests that 
the veteran's multiple nonservice-connected disabilities are 
significant in interfering with his ability to work.  He 
worked for many years with the service connected disorders 
rated higher than they currently are.  Significantly, 
although the veteran reported severe pain in the lower back 
and legs; bilateral weakness; and, generalized fatigue and 
pain; medical evidence of record, including June 1997, and 
April 1998 VA examinations revealed that the veteran was in 
no acute distress; strength and muscle tone of all major 
muscle groups; and, sensory testing were within normal 
limits.  There was no atrophy; fasciculations; limb, or gait 
ataxia.  Sensory; pain, touch, and proprioception were intact 
in all extremities.  Reflexes; biceps, triceps, patellar, and 
Achilles tendons jerks were 2+, and symmetrical.  There was 
full ROM of the lumbosacral spine with no evidence of any 
residual or neurological deficits.  While mild congenital 
lumbar, and cervical  spine canal stenosis with chronic low 
back pain was shown, the pain appeared to be musculoskeletal 
in etiology, rather than neurological.  

The record shows very little treatment for demyelinating 
disorders of the low back; lower extremities; or wrists.  
Neither does it show significant treatment for impotence.  
Thus, it is the Board's determination that the veteran is not 
precluded from performing a substantially gainful occupation 
as a result of his service-connected impotency; or his right 
wrist disorder; left wrist disorder; right lower extremity 
disorder, left lower extremity disorder; or lower back 
disorder each described as, due to a demyelinating disorder.

Accordingly, entitlement to a total disability rating based 
on individual unemployability is not warranted. 

The fact that the veteran is unemployed is not enough.  The 
question is whether his service-connected disorders, without 
regard to any nonservice-connected disorders or advancing 
age, make him incapable of performing the acts required by 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  He 
has not presented, nor has the Board found, circumstances 
that place this veteran in a different position than other 
veteran's rated 40 percent disabling.  For a veteran to 
prevail on a claim based on unemployability, it is necessary 
that the record reflect some factor which takes the 
claimant's case outside the norm of such veteran. 38 C.F.R. 
§§ 4.1, 4.15 (1998); Van Hoose.  The veteran's impotency; 
right wrist disorder; left wrist disorder; right lower 
extremity disorder, left lower extremity disorder; or lower 
back disorder each described as, due to a demyelinating 
disorder, are not, in the Board's determination, so severely 
disabling as to render him or the average person similarly 
situated unable to secure and follow substantially gainful 
employment, nor does the evidence of record reflect that 
these conditions would render him individually unable to 
follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 38 
C.F.R. § 3.321(b), 4.16(b), which provides that, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability or 
disabilities may be assigned.  The governing norm of these 
exceptional cases is a finding that the case presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of regular 
schedular standards.  Considering only the service-connected 
disorders, the Board finds that the veteran could perform 
gainful employment.  Therefore, the Board finds that he is 
not entitled to a total evaluation under the applicable 
provisions of 38 C.F.R. Parts 3 and 4.



	(CONTINUED ON NEXT PAGE)



ORDER

The claim for entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

